Stuart Brenn Chairman Kansas Commission on Veterans Affairs Kansas Soldiers' Home 892 County Road 0 Levant, Kansas  67743-9715
Dear Mr. Brenn:
You request our opinion regarding the authority of a person employed as a security officer at the Kansas soldiers' home. Specifically, you ask whether the person employed as a security officer has authority to apprehend and detain persons who may be on the grounds of the facility illegally, or who are engaging in illegal activities within the facility.
The Kansas soldiers' home and the property, effects, supervision and management thereof are under the control of the Kansas commission on veterans affairs.  K.S.A. 76-1904.  The executive director of the Kansas commission on veterans affairs is given the authority to:
  "[A]ppoint such subordinate officers and employees, subject to the approval of the Kansas commission on veterans affairs, as shall be necessary to enable the commission to exercise or perform its functions, powers and duties pursuant to the provisions of article 19 of chapter 76 of Kansas Statutes Annotated, and amendments thereto.  All such subordinate officers and employees . . . shall perform such duties and exercise such powers as the commission, the executive director of the commission and the superintendent of the Kansas soldiers' home may prescribe and such duties and powers as are designated by law. . . ."  K.S.A. 73-1210a.
State statute does not expressly provide for employment of a person whose duties involve ensuring the well-being of staff and members and protecting and preserving property of the Kansas soldiers' home.  We believe, however, that based on the authority conferred in K.S.A. 73-1210a, such employment is authorized if the commission deems this employment necessary to enable the commission to perform its duties pursuant to the provisions of article 19 of chapter 76 of Kansas Statutes Annotated.
You state in your request that you are seeking clarification "as to the law enforcement authority our security officer possesses and the specific state statutes upon which it is based."  Because law enforcement authority is exercised by law enforcement officers, it must be determined whether the person employed as a security officer at the Kansas soldiers' home is a law enforcement officer.
Law enforcement officer is defined in K.S.A. 1994 Supp. 21-3110:
  "(10)  `Law enforcement officer' means any person who by virtue of such person's office or public employment  is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes or any officer of the Kansas department of corrections or for the purposes of K.S.A. 21-3409, 21-3411 and  21-3415 and subsection (a)(2) of K.S.A. 21-3413 and amendments thereto, any employee of the Kansas department of corrections."  K.S.A. 1994 Supp. 21-3110
(emphasis added).
The term is similarly defined in K.S.A. 1994 Supp. 22-2202:
  "(13)  `Law enforcement officer' means any person who by virtue of public office or public employment is vested by law with a duty to maintain public order or to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof or with a duty to maintain or assert custody or supervision over persons accused or convicted of crime, and includes court services officers, parole officers and directors, security personnel and keepers of correctional institutions, jails or other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority."  K.S.A. 1994 Supp. 22-2202 (emphasis added).
As noted above, the employment of a person whose duties include ensuring the well-being of staff and members and protecting and preserving the property of the Kansas soldiers' home is based upon the general authority conferred under K.S.A. 73-1210a.  No state statute expressly provides for the employment of a law enforcement officer for the Kansas soldiers' home by the Kansas commission on veterans affairs.  Because the person employed as a security officer at the Kansas soldiers' home is not serving in a position of public employment which is vested by law with the performance of law enforcement duties, the person is not a law enforcement officer, and may not perform law enforcement functions other than as a private citizen.  See K.S.A. 22-2403.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Richard D. Smith Assistant Attorney General
CJS:JLM:RDS:jm